Shepley, C. J.
— As the plaintiff had knowledge of the *445defect in the highway, by which the injury was occasioned, it is insisted, that his son, who was the teamster, must in law be regarded as having the same knowledge. The knowledge of a principal, it is said, is the knowledge of his agent. This may be correct with respect to knowledge, by which the rights of others may be affected in relation to the business to be performed with them by the agent. The rule does not extend to all the occurrences that may happen to the agent, while traveling to perform it, and by which the property of his principal may be injured.
When animals composing a team are injured by a defect in a way, those obliged to keep it in repair are relieved from responsibility, if the driver did not use ordinary care; and his knowledge of defects in the way, may be of importance to be considered. The knowledge of the owner of the team could have no influence upon his conduct.
The defendants could not have been aggrieved by the instructions on this point.
Two persons appear to have been passing in the same direction with a horse and sleigh, while the driver of the plaintiff’s team was attempting to pass them, and he was about to meet other teams traveling on the same side of the way in an opposite direction, at the time of the injury.
The jury were instructed “ that ho had a right to pass one side or the other, and that they would consider, whether, if the road was clear, there was any want of ordinary care and diligence, in driving on the one side of the road rather than the other, or in the manner of his driving, if so, the plaintiff was not entitled to recover.”
The question to be determined was, whether the teamster was in the use of ordinary care, under the circumstances and in the condition of the way, when others were traveling upon it.
Ordinary care, “ if the road had been clear,” might be very different from that care, when much of the way at that place was properly used by other persons'. The words, “ or in the manner of his driving,” must have been understood *446as having reference to that teamster’s mode of driving, or to his mode of driving when the road was clear; not to his mode of conducting his team under the circumstances in which he was placed.
There appear to have been instructions applicable to other conditions, in which the jury might have considered the teamster as placed, but none distinctly presenting the question, whether he was in the use of ordinary care under the circumstances, in which he was actually placed.

Exceptions sustained, verdict set aside, and new trial granted.